UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 DATE OF REPORT (Date of earliest event reported): November 26, 2007 0-32923 (Commission file number) FINANCIAL MEDIA GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 33-0198542 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2355 Main Street, Suite 120 Irvine, CA 92614 (949) 486-3990 (Address of principal executive offices) (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Section 8Other Events Item 8.01Publishing of Research Report; Issuance of Press release (a) The Company retained Harbinger Research, LLC, a New York based equity research firm to prepare a research report on the Company. The Company participated in the report. The report was published on the Harbinger web site, www.harbingerresearch.com, on November 26, 2007. (b) On November 27, 2007, the Company issued a press release announcing the publishing of a research report on the Company, which was completed and published by Harbinger Research, LLC, a New York based equity research firm. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (a) Exhibits: Exhibit 99.1Press Release dated November 27, 2007 Exhibit 99.2Research report by Harbinger research, LLC dated November 26, 2007 (attached as PDF reference) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Financial Media Group, Inc. Date: November 27, 2007 /s/ ALBERT AIMERS Albert Aimers Chief Executive Officer - 2 -
